DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grahn et al., U.S. Patent Number 5553500. 
	Regarding claims 1,16, Grahn et al., U.S. Patent Number 5553500 discloses a Triaxial Normal And Shear Force Sensor  with features of the claimed invention including including an apparatus for measuring a surface profile of shear stress (see for example, col. 9, line 16),  comprising: a substrate; and a plurality of sensing units on the substrate (see figure 6), with a mechanical transducer having a receiving surface and a sensing surface; and a plurality of normal force sensors (see, col. 1, lines 11-30), between the sensing surface and the substrate.  The apparatus comprises rubber (see claim 13).  
	Regarding claim 2, the apparatus is rectangular (see finger 6(  
	Regarding claim 3, the plurality of normal force sensors consists of four normal force sensors at four quadrants (see figure 2).  
	Regarding claims 4, 17, the sensor is positioned on the rubber substrate (see col. 1, line 46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al., in view of Taylor U.S. Patent Number 6216545.
	Regarding claims 5, 18, Grahn et al., use an ultrasonic sensor, such sensor have a sensitive film and the corresponding electrodes, however, Grahan do not explicitly show the structure as his force sensor.  The use of pressure sensitive film sensor in the multi-sensor substrate measuring device , however, is notoriously known.  Taylor discloses a piezoresistive foot pressure teaching the use of a pressure sensitive film (element 33), and the corresponding electrodes )elements 31-32).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Grahn to use any suitable senor and not only an ultrasonic one, for any intended use, convenience, or accuracy.  All force effect sensors usually have some sort of sensitive and deformable surface and the related electrodes for proper electrical connection.
	Regarding claim 6, the two electrodes are on opposite sides of the pressure sensitive film (see figures 2 and 3).
	Regarding claims 8-9, the piezoresistive film has conductive carbon black grains dispersed in a polymer mesh sheet 34 (see cal. 8, line 47-56).
	Regarding claim 11, apparently the pressure sensitive film has a thickness in the range of about 0.1 mm to about 1.5 mm (see col. 8, lines 46-36).

	Regarding claim 13, the electrodes have thicknesses in the range about 0.05-0.1 mm: (see col ii. lines 14-62).
	Regarding claim 14, each normal force sensor farther comprises a second pressure sensitive film (see, col. 8, lines 46-56, col.12, lines 33-44, col 20, lines 13, 20, and 56),
	Regard in claim 15, the piezoresistive pad (element 633), includes  a resiliently deformable conductive substance  (rigid vertical core) that will be centered in the mesh (element 86, see figures 16, I8A, and col, 16, line 47 to cal. U7, Hine 7).
	Regarding claim 19, each normal force sensor has a dynamic range of 104 Pa to 106 Pa (each of the normal force sensors has a range of 0-30 psi 0 to 2x 105 Pa}, see figures 2, 21, and col 9, lines 13-24).
	Regarding claim 20, Taylor discloses a step-on platform or an in-shoe insert, (the array 130 car be used as either as step-on platform or a shoe insert to measure foot/hoof pressures, (see the abstract, figures 10, 26 and col. 21, lines 5-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al., in view of Taylor U.S. Patent Number 6216545, and further in view of Grahn et al., U.S. patnent number 5209126.
Regarding this claim, Taylor fails to disclose that the two electrodes are on the same side of the pressure sensitive film. Grahn (126), which is from same field of endower, shows the two electrodes are on the same side of the pressure sensitive film (see figures 4, 1, col. 7, line 41 to col. &, line 21). It would have been obvious for a skill artisan, before the effective filing date of the invention to modify  Taylor to include the electrodes on the same side of the pressure 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Grahn et al., U.S. Patent Number 5553500., in view of Tayior and further  in view of Tao X ef al, US 2011/0203390,
Regarding this claim Grahn/Taylor fails to disclose that the conductive particles comprise metallic particles, Tao discloses a soft pressure sensing device with conductive particles comprise metallic particles (conductive clement 103 includes metallic particles; see figure 1; paragraphs 0023-0024). Since both art are directed to pressure sensors, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Taylor to include the conductive particles comprise metallic particles as disclosed by Tao, since it is known that conductive particles with metal materials are common materials and are highly efficient conductors.
Response to Amendment
Applicant's amendment and arguments filed 11/09/21 have been fully considered but they are moot in view of the new ground of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, December 02, 2021